PER CURIAM.
In this equitable contribution action, plaintiffs sought contribution from their joint obligors for discharge of a common debt. The trial court granted plaintiffs’ motion for summary judgment and entered judgment for a specific sum. Upon review of the record, we conclude that there are triable issues as to whether plaintiffs paid anything in excess of their *463pro-rata share of the common debt, as well as to defendant’s affirmative defenses, which plaintiffs failed to conclusively disprove. Accordingly, we reverse the summary judgment and remand for further proceedings.
FARMER, STEVENSON and SHAHOOD, JJ., concur.